Case 1:20-cv-10959-LGS Document 1-2 Filed 12/28/20 Page 1 of 13
                                                                   Case 1:20-cv-10959-LGS Document 1-2 Filed 12/28/20 Page 2 of 13




Registration   Registration    Publication   Photo Title                                  Photo                                         Link to Newsbreak Use
No.            Date            Date
VA 2-221-794   September 25,   09/02/2020    Patch Ed Wildfires CA Wilson 2020-31
               2020                                                                                     https://www.newsbreak.com/california/los-angeles/news/2054471858836/what-swift-cant-
                                                                                                        shake-off-post-fire-moonscape-top-ca-stories



VA 2-222-421   September 25,   08/14/20      Patch Stock Social Distancing Sign
               2020                          Nunes 2020                                                 https://www.newsbreak.com/news/2056139963008/la-county-reports-494-new-covid-19-
                                                                                                        cases-25-deaths



VA 2-221-693   September 25,   07/31/20      Patch Stock California Wildfire CA
               2020                          Schiavone 2020-5                                           https://www.newsbreak.com/news/2047666320884/wildfires-provide-another-reason-to-
                                                                                                        mask-up




VA 2-221-700   September 25,   09/20/20      Patch Ed Covid 19 Mask Sign Store
               2020                          Fisher 2020                                                https://www.newsbreak.com/california/walnut-creek/news/2058149221650/walnut-creek-ca-
                                                                                                        coronavirus-updates-news-for-september-10




VA 2-221-701   September 26,   09/14/20      Patch Stock Mini Pizza Pie Food Booth
               2020                          2020                                                       https://www.newsbreak.com/new-jersey/jersey-city/news/2060336493214/4-in-new-jersey-
                                                                                                        are-among-101-best-pizzas-in-america-in-2020



VA 2-221-704   September 26,   08/28/20      Patch Ed Lake County Courthouse
               2020                          Waukegan IL Meadows 2020                                   https://www.newsbreak.com/wisconsin/kenosha/news/2049724111233/crowdfunding-to-
                                                                                                        help-pay-for-rittenhouse-lawyer



VA 2-221-627   September 26,   08/24/20      Patch Ed E-Learning Work Remote
               2020                          Miner 2020                                                 https://www.newsbreak.com/news/2046773475190/back-to-school-help-for-students-
                                                                                                        without-internet-from-consumer-reports



VA 2-221-628   September 26,   08/26/20      Patch Editorial USC Uni CA Ludwig
               2020                                                                                     https://www.newsbreak.com/news/2048637656749/usc-pauses-workouts-after-players-test-
                                                                                                        positive-for-covid-19
                                                                  Case 1:20-cv-10959-LGS Document 1-2 Filed 12/28/20 Page 3 of 13




Registration   Registration    Publication   Photo Title                                 Photo                                         Link to Newsbreak Use
No.            Date            Date

VA 2-222-424   September 26,   09/8/2020     Patch Stock Face Masks Covid Miner
               2020                          2020                                                      https://www.newsbreak.com/news/2056668280669/coronavirus-life-your-most-pressing-
                                                                                                       questions-about-masks-answered-by-consumer-reports-chief-scientist




VA 2-222-423   September 26,   09/3/2020     Patch Ed Vitamin D Health Miner 2020
               2020                                                                                    https://www.newsbreak.com/news/2053802165091/coronavirus-life-consumer-reports-looks-
                                                                                                       at-whether-you-should-be-taking-vitamin-d




VA 2-221-784   September 28,   9/25/2020     20200925-121217___25121438471
               2020                                                                                    https://www.newsbreak.com/news/2069884844041/nassau-named-safest-county-in-america




VA 2-221-788   September 28,   9/25/20       harmonia-shelter-patch___25160644621
               2020                                                                                    https://www.newsbreak.com/news/2070038973686/city-scraps-shelter-evictions-manhattan-
                                                                                                       week-in-review




VA 2-221-791   September 28,   9/25/20       bubbledining2___25152652395
               2020                                                                                    https://www.newsbreak.com/news/2070022788063/restaurant-breaks-out-bubbles-for-
                                                                                                       outdoor-diners-patch-pm




VA 2-221-792   September 28,   9/25/20       midtown-koreatown-building-demolish-
               2020                          patch___25144706797                                       https://www.newsbreak.com/news/2070096950157/developer-files-permits-to-demolish-5-
                                                                                                       story-midtown-building




                                                                                                 2
                                                                    Case 1:20-cv-10959-LGS Document 1-2 Filed 12/28/20 Page 4 of 13




Registration   Registration    Publication   Photo Title                                   Photo                                         Link to Newsbreak Use
No.            Date            Date

Va 2-221-632   September 28,   9/16/20       hunter-reopening-protest-patch-
               2020                          2___16183537082                                             https://www.newsbreak.com/new-york/new-york/news/2063275832864/teachers-denounce-
                                                                                                         hunter-schools-reopening-plan-at-protest




VA 2-221-645   September 28,   9/22/20       hunter-reopening-protest-patch-
               2020                          3___22152913214                                             https://www.newsbreak.com/news/2067483890778/hunter-teachers-file-restraining-order-
                                                                                                         to-stop-schools-reopening




VA 2-221-650   September 28,   9/16/2020     6a85a23a-6bb2-4528-bbd4-
               2020                          57da86b8f9de___16142527765                                  https://www.newsbreak.com/news/2062187786940/more-litter-baskets-cleanups-heading-to-
                                                                                                         nyc-parks-streets




VA 2-221-653   September 28,   9/14/2020     upper-east-side-shelters-rally-
               2020                          patch___14132210257                                         https://www.newsbreak.com/news/2060475239921/protesters-bring-clash-over-homeless-
                                                                                                         shuffle-to-mayors-doorstep




VA 2-221-782   September 28,   9/11/2020     manhattan-shelters-patch-
               2020                          2___11181843594                                             https://www.newsbreak.com/news/2059287599522/theyre-not-garbage-residents-condemn-
                                                                                                         citys-homeless-shuffle




                                                                                                   3
                                                                   Case 1:20-cv-10959-LGS Document 1-2 Filed 12/28/20 Page 5 of 13




Registration   Registration    Publication   Photo Title                                  Photo                                          Link to Newsbreak Use
No.            Date            Date
VA 2-221-779   September 28,   7/31/2020     patch-stock-brooklyn-townhouse-ny-
               2020                          cormack-pitts___04160348363                                https://www.newsbreak.com/news/2054713988649/nyc-tax-lien-sale-scuttled-in-clashing-
                                                                                                        cuomo-de-blasio-orders




VA 2-221-786   September 28,   9/4/2020      img-0312-original___04125842574
               2020                                                                                     https://www.newsbreak.com/news/2055358223338/see-pandemics-toll-6-months-after-nycs-
                                                                                                        1st-coronavirus-case




VA 2-221-781   September 28,   9/2/20        butterfield-upper-east-
               2020                          patch___02151049722                                        https://www.newsbreak.com/news/2053103735817/butterfield-market-opens-2nd-upper-
                                                                                                        east-side-location-photos




VA 2-221-785   September 28,   9/2/20        patch-ed-nypd-car-greenwich-village-ny-
               2020                          allen-2020___02110406970                                   https://www.newsbreak.com/news/2053143564788/shootings-up-166-percent-in-nyc-new-
                                                                                                        nypd-data-shows




VA 2-221-622   September 28,   9/1/20        new-york-city-bike-lane-patch-david-
               2020                          allen___01104904790                                        https://www.newsbreak.com/news/2052031106543/2-new-bike-lanes-coming-to-upper-east-
                                                                                                        side-city-says




VA 2-221-625   September 28,   8/24/20       image-from-ios-1-1___24153405123
               2020                                                                                     https://www.newsbreak.com/news/2046934715539/improvements-public-art-coming-to-
                                                                                                        marsha-p-johnson-state-park




                                                                                                  4
                                                                  Case 1:20-cv-10959-LGS Document 1-2 Filed 12/28/20 Page 6 of 13




Registration   Registration    Publication   Photo Title                                 Photo                                         Link to Newsbreak Use
No.            Date            Date

VA 2-221-778   September 28,   8/20/20       mask-photo___20092839941
               2020                                                                                    https://www.newsbreak.com/news/2044388331744/coronavirus-life-consumer-reports-has-
                                                                                                       tips-on-how-to-make-your-annoying-mask-less-so




VA 2-221-796   September 28,   8/5/20        img-1352-1___05164820843
               2020                                                                                    https://www.newsbreak.com/news/1612433250795/cuomo-declares-state-of-emergency-
                                                                                                       after-isaias-destruction




VA 2-221-780   September 28,   8/5/20        img-1358___05130744815
               2020                                                                                    https://www.newsbreak.com/news/1612421328500/eviction-fears-mount-for-14k-nyc-
                                                                                                       renters-as-moratorium-nears-end




VA 2-221-783   Septebmer 28,   8/4/20        img-2292___04151717823
               2020                                                                                    https://www.newsbreak.com/news/1611687887624/isaias-kills-1-in-nyc-leaves-thousands-
                                                                                                       without-power




VA 2-221-657   September 28,   8/23/20       patch-ed-reopening-park-slope-ny-
               2020                          torrence-2020-1___23093624936                             https://www.newsbreak.com/news/1605530807745/no-more-cuomo-chips-for-nyc-
                                                                                                       coronavirus-alcohol-orders




                                                                                                 5
                                                                    Case 1:20-cv-10959-LGS Document 1-2 Filed 12/28/20 Page 7 of 13




Registration   Registration      Publication   Photo Title                                 Photo                                        Link to Newsbreak Use
No.            Date              Date
VA 2-221-659   September 28,     7/8/20        halloween-decorations-pumpkin-fields-
               2020                            rick-uldricks-1___24114445359                             https://www.newsbreak.com/news/2069009935731/best-long-beach-area-pumpkin-patches-
                                                                                                         2020




VA 2-221-672   October 4, 2020   09/18/20      patch-editorial-new-york-lexington-
                                               59-subway-ny-liow-35                                      https://www.newsbreak.com/new-york/new-york/news/2064871534306/mta-alerts-vendors-
                                                                                                         your-contracts-in-jeopardy-without-fed-aid




VA 2-221-673   October 5, 2020   09/01/20      img-7267___10103239384
                                                                                                         https://www.newsbreak.com/news/1598240403359/consumer-reports-picks-the-best-
                                                                                                         equipment-for-a-home-gym




VA 2-221-675   October 5, 2020   09/03/20      driveinlisa___03104951170
                                                                                                         https://www.newsbreak.com/news/2053677960306/dirty-dancing-songwriters-team-up-to-
                                                                                                         fight-hunger-help-needy




VA 2-221-676   October 5, 2020   09/10/20      5th-avenue-busway-
                                               patch___10171346433                                       https://www.newsbreak.com/new-york/manhattan/news/2058379574841/midtown-pols-
                                                                                                         advocates-rally-for-5th-avenue-busway




VA 2-221-680   October 5, 2020   09/01/2020    patch-stock-vote-here-sign-fisher-
                                               2020                                                      https://www.newsbreak.com/news/2053060970189/elections-2020-heres-where-you-can-
                                                                                                         vote-early-in-nassau-county




                                                                                                   6
                                                                   Case 1:20-cv-10959-LGS Document 1-2 Filed 12/28/20 Page 8 of 13




Registration   Registration      Publication   Photo Title                                Photo                                         Link to Newsbreak Use
No.            Date              Date

VA 2-221-681   October 5, 2020   09/17/2020    bookculture___17130042087
                                                                                                        https://www.newsbreak.com/news/2063963615619/new-book-culture-location-possibly-
                                                                                                        coming-to-the-upper-west-side




VA 2-221-682   October 5, 2020   09/30/2020    mcmorrisfamilynew___30201227139
                                                                                                        https://www.newsbreak.com/news/2073530886980/drunken-driver-who-killed-boy-scout-
                                                                                                        gets-maximum-sentence




VA 2-221-683   October 5, 2020   09/17/20      patch-stock-pumpkins-autumn-season-
                                               nunes-2019___24145210524                                 https://www.newsbreak.com/news/2069894768615/best-mount-vernon-area-pumpkin-
                                                                                                        patches-2020

                                                                                                        https://www.newsbreak.com/georgia/atlanta/news/2063935699562/best-atlanta-area-
                                                                                                        pumpkin-patches-2020


VA 2-221-684   October 5, 2020   09/15/20      img-8190___15124004023
                                                                                                        https://www.newsbreak.com/news/2061200852970/hudson-valley-haze-comes-from-west-
                                                                                                        coast-wildfires




VA 2-221-685   October 5, 2020   09/14/2020    nyack-halloween-parade-and-contest-
                                               bill-demarest___14160215992                              https://www.newsbreak.com/news/2061105632229/pandemic-cancels-nyacks-halloween-
                                                                                                        parade-costume-contest




VA 2-221-686   October 5, 2020   09/11/2020    9-11-display-img-7113___11141805445
                                                                                                        https://www.newsbreak.com/news/2059156042159/disbarred-attorney-accused-of-stealing-
                                                                                                        911-victims-money




                                                                                                  7
                                                                    Case 1:20-cv-10959-LGS Document 1-2 Filed 12/28/20 Page 9 of 13




Registration   Registration      Publication   Photo Title                                 Photo                                         Link to Newsbreak Use
No.            Date              Date

VA 2-225-620   October 5, 2020   08/23/20      patch-stock-winter-snow-allen-2019-                       https://www.newsbreak.com/news/2046191980000/old-farmers-almanac-winter-2020-21-
                                               1___07221032468                                           predictions-for-arizona

                                                                                                         https://www.newsbreak.com/news/2056188179961/farmers-almanac-predicts-a-snowy-
                                                                                                         comeback-for-ny-this-winter

                                                                                                         https://www.newsbreak.com/news/2050414444660/farmers-almanac-old-farmers-almanac-
                                                                                                         assess-md-winter-2021

                                                                                                         https://www.newsbreak.com/news/2056188179961/farmers-almanac-predicts-a-snowy-
                                                                                                         comeback-for-ny-this-winter
VA 2-225-613   October 5, 2020   09/07/2020    noaa-on-building-ps___10202319454
                                                                                                         https://www.newsbreak.com/news/2058546519133/hurricane-names-in-short-supply-as-
                                                                                                         peak-season-arrives




VA 2-225-617   October 5, 2020   09/04/2020    patch-ed-milford-ma-mcmanara-
                                               2020___04142124544                                        https://www.newsbreak.com/news/2054840220161/amazon-to-open-last-mile-distribution-
                                                                                                         facility-in-greenburgh




VA 2-225-611   October 5, 2020   07/06/2020    peconiclandingnew___06205607864
                                                                                                         https://www.newsbreak.com/news/1595872636270/staff-visitors-brought-coronavirus-to-
                                                                                                         nursing-homes-doh-report




VA 2-225-601   October 5, 2020   07/23/2020    img-7974___23210813486
                                                                                                         https://www.newsbreak.com/news/1589138494747/2020-primaries-engel-trails-mail-ins-
                                                                                                         may-determine-winners




                                                                                                   8
                                                                     Case 1:20-cv-10959-LGS Document 1-2 Filed 12/28/20 Page 10 of 13




Registration   Registration      Publication   Photo Title                                  Photo                                          Link to Newsbreak Use
No.            Date              Date
VA 2-225-556   October 5, 2020   09/27/2020    southoldpolicestation___29182616715
                                                                                                           https://www.newsbreak.com/new-york/greenport/news/2072631376246/man-charged-with-
                                                                                                           driving-while-intoxicated-in-greenport-police




VA 2-225-397   October 5, 2020   09/24/2020    /patch-ed-wantagh-hs-ny-hampton-2020-
                                               2                                                           https://www.newsbreak.com/new-york/wantagh/news/2069294218037/wantagh-high-
                                                                                                           school-named-2020-national-blue-ribbon-school




VA 2-221-655   September 10,     4/13/20       Patch Stock Money Bills Wealth Miner
               2020                            2020




VA 2-221-687   September 25,     10/08/2019    Patch Stock Vote Sign Election Fisher
               2020                                                                                        https://www.newsbreak.com/north-carolina/greensboro/news/1606005168496/north-
                                                                                                           carolina-woman-faces-jail-time-for-voting-heres-why



VA 2-221-689   September 25,     05/20/20      Patch Ed Costco Exterior CA Schiavone
               2020                            2020-1                                                      https://www.newsbreak.com/california/murrieta/news/1569692233360/costco-retail-center-
                                                                                                           proposed-in-murrieta-public-comment-sought



VA 2-221-691   September 25,     07/5/19       Patch Stock California Wildfire Fire CA
               2020                            Schiavone 2020-2                                            https://www.newsbreak.com/news/2046353603625/smoke-advisories-extended-through-
                                                                                                           sunday-for-lake-fire-in-the-angeles-national-forest




VA 2-221-696   September 25,     10/28/19      Patch Stock Police Lights Crime Scene
               2020                            Fernandez                                                   https://www.newsbreak.com/news/2046697980905/who-responds-to-nonviolent-crises-new-
                                                                                                           urgency-to-remove-police-from-the-equation




                                                                                                    9
                                                                     Case 1:20-cv-10959-LGS Document 1-2 Filed 12/28/20 Page 11 of 13




Registration   Registration     Publication   Photo Title                                   Photo                                           Link to Newsbreak Use
No.            Date             Date
VA 2-221-698   September 25,    04/10/20      Patch Stock Road Closed Sign Johnson
               2020                           2020                                                         https://www.newsbreak.com/new-york/islip/traffic/1509022245037/traffic-advisory-
                                                                                                           overnight-closure-on-part-of-sagtikos-parkway




VA 2-221-629   September 26,    11/14/18      Patch Editorial Braintree High School MA
               2020                           Libon-2                                                      https://www.newsbreak.com/massachusetts/braintree/news/2052240122187/braintree-high-
                                                                                                           school-named-top-65-school-by-boston-magazine




VA 2-222-422   September 26,    03/30/20      Patch Editorial Canned Food Drive Soup
               2020                           Uldricks                                                     https://www.newsbreak.com/rhode-island/portsmouth/news/1537432322056/coronavirus-
                                                                                                           in-portsmouth-town-launches-emergency-food-bank



VA 2-221-787   September 28,    6/25/20       patch-ed-covid-19-testing-in-ramsby-
               2020                           2020-5___25103718690                                         https://www.newsbreak.com/new-york/new-york/news/2043111383278/new-nyc-sites-offer-
                                                                                                           same-day-coronavirus-results-patch-pm




VA 2-221-654   Septembmer 28,   2/13/20       patch-editorial-prescription-pills-bottle-
               2020                           medicine-health-miner___03121028773                          https://www.newsbreak.com/news/1610908315185/in-the-age-of-coronavirus-tips-on-your-
                                                                                                           health-toolkit-from-consumer-reports




VA 2-221-656   September 28,    6/25/20       patch-ed-medical-mask-miner-
               2020                           2020___23133723748                                           https://www.newsbreak.com/news/1605389419078/gloves-face-shields-masks-consumer-
                                                                                                           reports-on-which-protective-gear-you-really-need-during-the-pandemic




                                                                                                    10
                                                                     Case 1:20-cv-10959-LGS Document 1-2 Filed 12/28/20 Page 12 of 13




Registration   Registration      Publication   Photo Title                                  Photo                                          Link to Newsbreak Use
No.            Date              Date
VA 2-221-658   September 28,     1/24/20       northforkroadhouse___23161304507
               2020                                                                                        https://www.newsbreak.com/news/2068564520747/north-fork-roadhouse-owners-on-
                                                                                                           controversy-after-trump-parade




VA 2-221-678   October 5, 2020   06/19/2020    img-0831___19140818049
                                                                                                           https://www.newsbreak.com/new-york/brooklyn/news/1587196872983/a-true-world-war-ii-
                                                                                                           black-soldier-turns-100-on-juneteenth




VA 2-225-597   October 5, 2020   03/25/2019    mets-citi-field-sports-baseball-queens-
                                               new-york-patch-kristin-                                     https://www.newsbreak.com/news/2044747651712/mets-vs-yankees-clash-postponed-after-
                                               borden___20173736652                                        coronavirus-diagnoses

                                                                                                           https://www.newsbreak.com/new-york/great-neck/news/2061330059505/great-neck-
                                                                                                           billionaire-agrees-to-buy-mets


VA 2-225-595   October 5, 2020   06/19/2020    katonah-rally-taliaferro-img-
                                               7968___19154326460                                          https://www.newsbreak.com/news/1587303958464/rallies-marches-for-black-lives-matter-
                                                                                                           scheduled




VA 2-225-564   October 5, 2020   06/10/2020    metronorth-train-2-woyton-
                                               1___16223947106                                             https://www.newsbreak.com/news/1581918204147/metro-north-ridership-jumps-as-hudson-
                                                                                                           valley-reopens-in-phase-2

                                                                                                           https://www.newsbreak.com/news/1585296023174/van-crash-deaths-rise-school-budget-
                                                                                                           votes-drive-in-movies


VA 2-225-362   October 5, 2020   06/13/2020    ny-lottery-ryan-bonner-
                                               patch___31122350926                                         https://www.newsbreak.com/news/1609760157015/1m-powerball-ticket-sold-in-hudson-
                                                                                                           valley




                                                                                                    11
                                                                  Case 1:20-cv-10959-LGS Document 1-2 Filed 12/28/20 Page 13 of 13




Registration   Registration      Publication   Photo Title                               Photo                                         Link to Newsbreak Use
No.            Date              Date
VA 2-225-395   October 5, 2020   06/13/2020    lanning-putnam-county-
                                               200804___04171612725                                     https://www.newsbreak.com/news/1611564118459/121k-westchester-electric-customers-
                                                                                                        without-power-update




                                                                                                 12
